‘

MEM0O.ENDORSED

Case 7:20-cr-00597-NSR Document 34 Filed 02/02/21 Page 1 of 1

Case 7-20-cr-00597-NSR-1 Document33 Filed in NYSD on 01/28/2021 Page 1 of 1

CALHOUN & LAWRENCE, LLP
ATTORNEYS AT LAW
81 MAIN STREET
SUITE 504
WHITE PLAINS. NEW YORK IO60O!

CLINTON W. CALHOUN, IIl* (914) 946-5900
KERRY A. LAWRENCE®*

FAX (914) 946-5906

REBECCA R. BROWN®*®*

*ALSO ADMITTED IN VA & OC
**ALSO ADMITTED IN CT

ry ¢

DOC #:

DATE FILED:_2 }2 [ tor ji

 

a

January 28, 2021

Deft's request to adjourn the Sentencing
from Mar. 11, 2021 until May 7, 2021 at
2:00 pm is granted upon the Govt's
consent. Clerk of Court requested to
terminate the motion (doc.33).

Dated: Feb. 2, 2021

SO ORDERED: >
Re: United States v. Ciofalo a
S1 20 Cr. 597 (NSR) OR

HON. NELSON S. ROMAN |’
UNITED STATES DISTRICT JUDGE.

BY ECF

Hon. Nelson S. Roman

United States District Judge
Southern District of New York
300 Quarropas Street

White Plains, NY 10601

ae et

 

Dear Judge Roman:
I am writing to ask that the defendant's sentencing, presently scheduled for March 11, be
adjourned to a date in April or May, excluding April 12-16. The Government consents to this
request. The request is being made to enable obtaining medical records that are believed to be
important in connection with the defendant's sentencing submission.
Thank you for the Court's consideration of this request.
Respectfully submitted,

Kevin, pr. | bLitrt

Kerry A. Lawrence

cc: AUSA James A. Ligtenberg (by ecf)

> L om

nose SS
= a

fen SONY
- DOCUMENT
| ELECTRONICALLY FIL®

 
